RESCISSION AGREEMENT



This Rescission Agreement (this "Agreement"), is dated this 8th day of March
2005, is by and among Left Right Marketing Technologies, Inc., a Delaware
corporation ("LRMK"), Richard Michael "Mick" Flail ("Hall") and CrazyGrazer.com,
Limited Liability Company, formerly known as Crazy Grazer, LLC, a Nevada limited
liability company ("Crazy Grazer"); collectively referred to herein sometimes as
the "Parties" and individually as the "Party."

 

RECITALS:

 

WHEREAS, on the 31st day of March, 2004, the Parties entered into a merger
agreement, as amended on April 22, 2004 (the "Merger Agreement") wherein, among
other things, LRMK issued Nine Hundred Fifty Thousand (950,000) shares of LRMK's
Series A Convertible Preferred Stock (the "Preferred Shares"), par value $0.001
per share, to Hall in exchange for 100% of his membership interest of Crazy
Grazer (the "Membership Interest"); and

 

WHEREAS, on April 26, 2004, the Parties dosed the merger (the "Merger") and
exchanged the Preferred Shares and the Membership Interest in accordance with
the terms and conditions of the Merger Agreement; and

 

WHEREAS, the Crazy Grazer business plan, as presented to LRMK's Board of
Directors (the ."LRMK Board"), has not complied with the Parties' corporate
intentions specified in the Merger Agreement; and

 

WHEREAS," considering Crazy Grazer's liabilities and lack of assets, the Parties
mutually determined that it is in the best interest of all Parties to rescind
the Merger; and

 

WHEREAS, the LRMK Board and Hall, as the managing and sole member of Crazy
Grazer, each have determined that this Agreement is fair to their respective
stockholders, members, and Hall as to himself, and is in the best interests of
such stockholders and members and have, respectively, approved the rescission of
the Merger (the "Rescission") in accordance with the terms and conditions of
this Agreement; and

 

NOW THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, LRMK, Hall and Crazy Grazer hereby agree as follows:

 

1. The Rescission.  At the Effective Time (as defined below) and upon the terms
and subject to the conditions of this Agreement and .in accordance with the
General Limited Liability Statutes of the State of Nevada (the "NGLL"), and the
General Corporation Law of the State of Delaware (the "DGCL"), LRMK, Hall, and
Crazy Grazer agree to rescind the Merger (the Rescission). The Parties hereby
individually and jointly agree that the Merger Agreement will be rescinded and
deemed null and void, effective immediately, and that all terms, conditions,
covenants, representations and warranties contained in the Merger Agreement will
terminate immediately and will be deemed null and void and of no further effect
whatsoever. Following the Rescission, LRMK shall own the Preferred Shares and
the Parties shall treat the Merger as if such Merger had never occurred.

 

--------------------------------------------------------------------------------

 

2. Effective Time.  Subject to the terms and conditions set forth in this
Agreement, the Preferred Shares issued pursuant to the terms and conditions of
the Merger shall be returned by Hall to LRMK, and the Membership Interest issued
pursuant to the terms and conditions of the Merger shall be returned by LRMK to
Hall (the time at which the Rescission becomes effective shall be referred to
herein as the "Effective Time").

 

3. Closing of the Rescission. 

The closing of the Rescission (the "Closing") shall occur upon the Parties
signing this Agreement and is agreed to take place on or about March 8, 2005 at
10:00 am PST (the "Closing Date"), in Las Vegas, NV, unless another time, date
or place is agreed to in writing by the Parties hereto. At the Closing LRMK
shall deliver to Hall the Membership Interest a certificate representing the
Membership Interest and Hall shall deliver a certificate representing the
Preferred Shares.



 

4. Effect of the Rescission.  The Rescission shall have the effect of placing
the Parties in the position that such Parties were in prior to the Merger.

 

5. Liabilities and Assets of Crazy Grazer.  The liabilities and assets of Crazy
Grazer as existed at the time of the Merger, and as presently exist, shall
remain the liabilities and assets of Crazy Grazer, and nothing contained herein
shall be construed by the Parties, any creditor of the Parties, or any
stockholder of LRMK, to place the liabilities or assets, of Crazy Grazer in
favor of LRMK.

 

6. Taking of Necessary Action; Further Action.  If, at any time after the
Effective Time, Hall or LRMK reasonably determines that any instrument or
confirmations of transfer are necessary or desirable to carry out the purposes
of this Agreement and to vest LRMK with full right, title and possession to the
Preferred Shares, and to vest Hall with the Membership Interest, the officers
and directors of LRMK and Hall are fully authorized in the name of their
respective corporations, limited liability company or otherwise to take, and
will take, all such lawful and necessary or desirable action.

 

7. Power and Authority.  LRMK and Hall have all necessary power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby, have been duly and validly
authorized by the LRMK Board and the managing member of Crazy Grazer and no
other corporate proceedings on the part of LRMK or Crazy Grazer are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.

 

8. Access and Review of Records. LRMK and Hall both acknowledge that each has
had the opportunity to review both the LRMK corporate records and financial
statements and the Crazy Grazer limited liability records and financial
statements and both Parties are satisfied that they are executing this Agreement
with the full understanding of such information.

 

--------------------------------------------------------------------------------

 

9. Title to Preferred Shares and Title to the Membership Interest. 

LKMK has good and defensible title to the Membership Interest, and Hall has good
and defensible title to the Preferred Shares.



 

10. Nonsurvival of Representations and Warranties. 

The representations and warranties made herein shall not survive beyond the
Effective Time or a termination of this Agreement. This Section 11 shall not
limit any covenant or agreement of the parties hereto which by its terms
requires performance after the Effective Time.



 

11. Entire Agreement; Assignment.  This Agreement (a) constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all other prior agreements and understandings both written and
oral, between the parties with respect to the subject matter hereof and (b)
shall not be assigned by operation of law or otherwise.

 

12. Validity.  If any provision of this Agreement, or the application thereof to
any person or circumstance, is held invalid or unenforceable, the remainder of
this Agreement, and the application of such provision to other persons or
circumstances, shall not be affected thereby, and to such end, the provisions of
this Agreement are agreed to be severable.

 

13. .Notices.  All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by facsimile or by
registered or certified mail (postage prepaid, return receipt requested), to
each other party at such address as the person to whom notice is given may have
furnished to the others in writing.

 

14. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to the
principles of conflicts of law thereof.

 

15. Personal Liability.  This Agreement shall not create or be deemed to create
or permit any personal liability or obligation on the part of any direct or
indirect stockholder or member of LRMK, Crazy Grazer, Hall or any officer,
director, employee, agent, representative or investor of any party hereto.

 

16. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

 

In Witness Whereof, each of the Parties has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

--------------------------------------------------------------------------------

 

Hall:

 

By:  /s/ Richard M. "Mick" Hall                             

    Richard M. "Mick" Hall

 

LRMK:

Left Right Marketing Technologies, Inc.

a Delaware corporation

 

By: /s/ S. Matthew Schultz                                   

       S. Matthew Schultz

 

Crazy Grazer:

CrazyGrazer.com, Limited Liability Company

a Nevada Limited Liability Company

 

 

By: Left Right Marketing Technologies, Inc.

Its: Sole and Managing Member

 

By: /s/ S. Matthew Schultz                                   

       S. Matthew Schultz